NOTE: ThiS order is nonprecedential
United States Court of Appeals
fo1'the Federal Circuit
IN RE VERIZON BUSINESS NETWORK SERVICES
INC., VERIZON ENTERPRISE DELIVERY LLC,
VERIZ()N SERVICES CORP., AT&T CORP., QWEST
COMMUNICATIONS CORPORATION, AND QVVEST
CORPORATI()N,
Petrfti0ner3.
MiSceIlaneouS Docket No. 956
011 Petition for Writ of MandaniuS to the United Statee
DiStrict Court for the EaStern District of Texae in case n0_
08-CV-U215, Judge T. John VVz1rd.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
Verizo11 BuSineSe Network Servicee lnc. et al (Veri-
2on) submit a petition for et writ of rr1andan1u5 to direct
the United St21teS DiStrict Court for the Eaetern DiStrict
of TeXaS to vacate its March 23, 2010 and Augus5t 3, 2010
ord0rS, and to direct tr21nefe1' to the United Stat.ee Dietriet
Court for the Northorn Diet;rict of TeXas, _De11aS Divieion.

IN RE VERIZON BUSINESS 2
Up0n consideration thereof,
IT ls ORDERE1;) THAT:
Red River Fiber Optic C0rp0rati0n is directed to re-
spond no later than September 10, 2010.
FOR THE COURT
 2   /s/ Jan H0rba1y
CC.
Date Jan Horbaly 3 |=|Lgp
u c0uR'r0 ms ron
clerk - rue-FEoElfAfpdRcun
Bryant C. B0ren, Jr., Esq. 2 6 2010
Brian D. R0che, Esq. AUG
Geoffrey P. Eat0n, Esq.
D0ug1as A. Cawley, Esq. 'lANc|'ll_g§EAL¥
C1erk, United States District C0urt F0r The Eastern
District Of Texas
S